Citation Nr: 9904654	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-43 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for syndrome of 
sickness and disease as a result of toxic/allergic reactions.  

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to an increased evaluation for service-
connected asthma with allergic rhinitis and sinusitis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
status post prostatectomy, residuals of adenocarcinoma.

6.  Entitlement to an increased evaluation for residuals of 
erythema multiforme with recurrent urticaria, currently 
evaluated as 10 percent disabling.




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION


The veteran served on active duty from July 1966 to July 
1968.

The issues on appeal stem from Department of Veterans Affairs 
(VA) Regional Office (RO) rating decisions dating from 
December 1990.

This case was previously Remanded by the Board in June 1997 
in order to obtain additional clarifying medical evidence 
including adequate comprehensive examinations.  That 
development having been completed to the extent possible, the 
case was returned to the Board for appellate consideration.  

The Board notes that while this case was in development 
status at the RO the veteran submitted written documentation 
in June 1997, essentially expressing his intent to withdraw 
from appellate consideration the previously certified issues 
of entitlement to service connection for a personality 
disorder, hearing loss, tinnitus, arthritis of multiple 
joints, rheumatic fever, rheumatic heart disease, chronic 
fungal infection, hypertension, chronic headache disorder, 
systemic lupus erythematosus, a right wrist disability and an 
increased evaluation for residuals of erythema multiforme 
with recurrent urticaria.  

However, in correspondence received from the veteran in 
November 1998, it appears that he has had a change of mind 
and is expressing an intent to pursue previously withdrawn 
issues of entitlement to service connection for arthritis of 
multiple joints and entitlement to an increased evaluation 
for residuals of erythema multiforme with recurrent 
urticaria.  

In a statement dated in November 1998 it appears that the 
veteran has expressed disagreement with the RO's denial of 
entitlement to special monthly compensation based on loss of 
use of a creative organ in a rating decision earlier that 
month.  Since the veteran has not been provided a pertinent 
statement of the case on such matter the issue of entitlement 
to special monthly compensation based on loss of use of a 
creative organ will be addressed in the remand portion of the 
decision. Godfrey v. Brown, 7 Vet. App. 398 (1995),  

The Board notes that additional evidence was received from 
the veteran pertaining to the issue of entitlement to an 
increased (compensable) evaluation for status post 
prostatectomy, residuals of adenocarcinoma.  As this evidence 
was not initially reviewed by the RO, this issue will also be 
addressed in the remand portion of the decision.  38 C.F.R. 
§ 19.37.  

The issues of entitlement to service connection for 
intervertebral disc disease and a total disability rating on 
the basis of individual unemployability are referred to the 
RO for initial consideration and appropriate action. 

The issue of entitlement to an increased (compensable) 
evaluation for status post prostatectomy, residuals of 
adenocarcinoma is addressed in the remand portion of the 
decision.


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of any well-grounded 
claim on appeal.



2.  The veteran has failed to cooperate in reporting to 
special VA examinations including hospitalization for 
observation and evaluation regarding the issues on appeal.

3.  Service-connection has been established for PTSD with 
atypical depression with anxiety, asthma with allergic 
rhinitis and sinusitis and residuals of erythema multiforme 
with recurrent urticaria.  

4.  The claim for service connection for syndrome of sickness 
and disease as a result of toxic/allergic reactions is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

5.  Fibromyalgia was not demonstrated during active duty nor 
is shown clinically by competent medical evidence to have 
been related to any incident of active duty or etiologically 
related to any service-connected PTSD.

6.  Fibromyalgia is not shown by reliable medical evidence to 
have undergone an increase in disability secondary to 
service-connected disability including PTSD.

7.  The presence of suspected migratory arthritis was not 
clinically confirmed during active duty nor shown by reliable 
competent medical evidence to be related to the clinically 
unconfirmed arthritic process first reflected in the post 
service record many years after separation.  

8.  The veteran's asthma is not shown to involve more than 
mild paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks, and no 
pulmonary function test results indicating FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.

9.  The veteran's sinusitis is generally manifested by no 
more than mild or occasional symptoms or X-ray evidence only; 
The record lacks evidence of ongoing moderate symptoms with 
discharge, crusting and headaches or one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year with headaches, pain, 
purulent discharge and crusting.  

10.  The veteran's rhinitis has been generally inactive 
without objective evidence of definite atrophy of intranasal 
structure, and moderate secretion or no polyps but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  

11.  The recent clinical data including physical examinations 
fail to reflect objective  findings demonstrating active 
sinusitis with allergic rhinitis processes.  

12.  The recent clinical data including physical examinations 
fail to demonstrate erythema multiforme with recurrent 
urticaria manifested by more than exfoliation, exudation or 
itching involving an exposed surface or extensive area.


CONCLUSIONS OF LAW

1.  The claim for service connection for syndrome of sickness 
and disease as a result of toxic/allergic reactions is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Fibromyalgia was not incurred in or aggravated by active 
duty nor shown to be proximately due to or the result of a 
service-connected disability.  38 U.S.C.A.
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.310(a) 
(1998).

3.  Arthritis of multiple joints was not incurred in or 
aggravated by active duty and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 1998);  38 C.F.R. § 3.303, 
3.307, 3.309 (1998).

4.  The criteria for the assignment for a disability 
evaluation greater than 10 percent for asthma with allergic 
rhinitis and sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.10, 4.14, 4.97 Diagnostic Codes 6501, 6513, 6522, 6602 
(1996).

5.  The criteria for the assignment of a disability 
evaluation greater than 10 percent for residuals of erythema 
multiforme with recurrent urticaria have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.10, 4.14, 4.20 Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records shows the 
entrance physical examination was silent for any pertinent 
findings. The veteran reported a preservice history of hay 
fever.  In February 1967 the veteran was hospitalized twice 
with symptoms including low grade fever, rash and multiple 
joint pain.  The involved joints included the ankles, feet, 
elbows, neck and knees.  Migratory arthritis was suspected.  
He appeared nervous.  He stated that his condition was due to 
his nerves but nobody believed him.  Acute situational 
reaction was noted along with obsessive compulsive 
personality.  

Subsequent hospital records in March 1967 showed that 
arthritis, skin rash, and fever were absent.  There was 
indication that erythema multiforme secondary to penicillin 
cleared following treatment.  Pertinent work-ups were normal.  
All joints were normal.  Also noted was recurrent urticaria 
of undetermined etiology, treated, cured.  Hospital discharge 
summary in March 1967 noted he had been admitted for the 
second time with migratory polyarthropathy associated with 
urticarial lesions over the arms, legs and trunk.  He was 
admitted previously for similar problems.  A physical 
examination revealed urticarial lesions of the trunk, arms 
and legs.  The ankles and knees were tender and swollen 
slightly.  All pertinent laboratory studies including uric 
acid and sedimentation rate were normal.  

The veteran's symptoms responded to Benadryl with good 
results.  All joint symptoms abated.  On a report of a 
physical examination in March 1968 for purposes of separation 
from active duty, all pertinent evaluations including the 
musculoskeletal and respiratory systems were normal.  The 
sinuses were normal.  The lungs were normal.  Chest X-ray 
revealed no significant abnormality.  A psychiatric 
evaluation was normal.  

On a report of a VA Agent Orange (AO) examination in 
September 1989, the veteran noted working part-time.  He 
noted possible exposure to herbicides while in Vietnam.  He 
noted while in Vietnam he had a rash involving the feet, 
hands and base of the spine upwards spreading with large 
welts, lumps and reddened and painful areas.  He also had 
joint stiffness.  On physical examination the forearms and 
hands revealed skin symptoms.  No other pertinent findings 
were noted.  

A private treatment record in early 1990 shows the veteran 
complained of pulmonary problems secondary to industrial 
exposures.

On a report of a VA general physical examination in November 
1990 it was noted the veteran had had many evaluations since 
Vietnam.  The examiner noted reviewing an AO examination in 
1989 and that there was no evidence of pertinent physical 
abnormalities.  It was noted that a review of the medical 
file he carried with him reflected recurrent urticaria.  An 
objective examination was silent for any pertinent findings.  
The examiner noted there was no evidence of the disorders at 
issue on appeal.  The examiner noted that the veteran's past 
history of exposure to insecticides and defoliants was not of 
obvious significance.  

On a report of a VA psychiatric examination in November 1990 
it was noted as history that the veteran was diagnosed with 
acute situational anxiety in service.  Following mental 
status examination pertinent diagnoses were atypical 
depression with PTSD traits, rule out somatization disorder 
and personality disorder with obsessive/compulsive and 
histrionic features.  The examiner noted that the extent of 
the veteran's physical complaints suggested a somatization 
disorder.  


In a brief statement in February 1991, A.S.L., M.D., noted 
reviewing the veteran's medical records and opined that the 
veteran had a disorder of the immune regulation which was 
associated with chemical exposure in Vietnam and a major 
cause of the veteran's longstanding illness form immune 
dysfunction.  He made reference to an article, 
"Environmental Illness: A Disorder of Immune Regulation" 
(Published in Occupational Medicine-October-December 1987) 
for a thorough background in the veteran's illness.  Any 
medical journal provided by Dr. L., was not specifically 
discussed or applied by him to the veteran's case  The 
enclosed article was general in nature.  Also submitted into 
the record were multiple general medial articles and a 
treatise regarding the immune system.

In a private medical statement dated in April 1991, D.L.B., 
M.D. noted treating the veteran since January 1984 
intermittently.  Over that time the veteran had had recurrent 
complaints of head congestion, occasional purulent nasal 
discharge and other complaints.  Sinus X-rays failed to 
document persistent infection and no specific bacterial or 
viral etiology symptoms had been identified.  However, it was 
noted that he had been treated for symptoms presumed to be 
due to acute sinusitis.  The veteran reported reacting to a 
variety of environmental stimuli.  

In a statement dated in May 1991, D.L.B., M.D. noted that 
based upon the February 1991 opinion by Dr. A.S.L. M.D., he 
agreed that the veteran possibly had symptoms resulting from 
some type of immune dysfunction but did not feel qualified to 
elaborate on the diagnosis of disorder of immune regulation.  
He told the veteran to avoid any environmental agents that 
triggered a reaction.

On a report of a private psychological evaluation in July 
1991, a primary diagnosis of PTSD with atypical depressive 
and anxiety features was noted.  

In a statement dated in August 1991, D.L.B., M.D. noted that 
based upon discussions with the veteran's private 
psychologist, the veteran was prescribed Prozac to aid in 
treatment of depression associated with PTSD.  

It was also noted that the veteran was diagnosed in 
California with a chronic fatigue immune dysfunction 
syndrome.  It was noted that depression can be associated 
with that syndrome as well.  He opined that the veteran's 
PTSD was related to at least some of his physical problems.  

Pertinent VA treatment and examination records dating between 
October 1991 and June 1992 reveal the presence of skin 
lesions on hands and arms.  No evidence of an immune 
deficiency syndrome was found clinically.  Infectious disease 
work-up in November 1991 was normal.  In June 1992, it was 
noted by a physician that based upon a review of the entire 
record including the veteran's service and postservice 
medical records that unquestionably the veteran had the 
following pertinent disabilities that began in active 
service; PTSD; allergic rhinitis with sinusitis and serum 
sickness with urticaria on multiple occasions.  

It was noted that unfortunately, no efforts were made to 
identify whether antigen source was the insecticide/herbicide 
to which he was exposed or the duplicate immunizations he 
received.  Probable nonservice-connected illness was noted as 
including degenerative joint disease.  The examiner noted 
discussing the results with the veteran and that he told the 
veteran he did not have chronic fatigue syndrome.  Also, the 
examiner indicated the veteran's service related disorders 
were PTSD and sinus allergic disease with asthma which could 
be responsible for fatigue.

In October 1992, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.

In a rating decision dated in July 1993, the RO granted 
service-connection for PTSD with atypical depression with 
anxiety, asthma with allergic rhinitis and sinusitis 
(evaluated as 10 percent disabling under Diagnostic Code 
6602) and residuals of erythema multiforme with recurrent 
urticaria (evaluated as 10 percent disabling by analogy under 
diagnostic code 7806).  

A private treatment record in August 1993 noted purulent 
nasal discharge.  The lungs were clear.  

On a report of a private medical examination in July 1994, 
the veteran was described as a healthy appearing individual 
who was in no acute distress.  An evaluation of the skin 
revealed a slightly lumpy, bumpy rash involving the medial 
aspect of the right forearm and antecubital fossa and similar 
rash involving the medial aspect on the right side, left 
flank, anterior aspect of the knees and lateral aspect of the 
left shin.  Also involved was the lateral aspect of the left 
elbow to just above the elbow area.  Eczematous like rash 
involved the left lateral shin area.  Also, it appeared that 
eczema involved other areas.  An examination of the nose and 
throat was benign. 

Following additional examination the examiner's assessment 
noted that the veteran had probable fibromyalgia syndrome.  
It was noted that the veteran's history and physical 
examination were consistent with this diagnosis characterized 
by chronic non-restorative sleep pattern related to his 
Vietnam experience.  It was noted that the veteran 
demonstrated good range of motion of all joints with no 
evidence of synovitis.  

Examination did demonstrate polyarthralgias involving the 
left much greater than the right shoulder, left greater than 
the right hip and the veteran was aware of discomfort 
involving his knees.  The examiner suspected that the knee 
pain was referred to the hips.  He could not totally dismiss 
the possibility of some referred pain into the hips as well 
as the knees from an underlying back disorder shown as L5-S1 
disc disease with possible osteoarthritis.  Also noted was 
chronic rash diagnosed as granuloma anulare.  The possibility 
of sarcoidosis was to be ruled out.  It was suspect veteran 
may have eczema involving selective areas.  The examiner also 
noted the presence of bursitis/tendinitis in that the 
examination suggested bilateral greater trochanteric 
bursitis, left rotator cuff tendinitis and extensor 
tendinitis involving the fingers of the right hand.  The 
examiner noted that he felt most of the features were related 
to underlying fibromyalgia syndrome but it was important to 
rule out underlying rheumatic inflammatory disease.  

Additional medical articles submitted were fibromyalgia; Next 
to osteoarthritis fibromyalgia is the most common arthritis 
related disease and Post-traumatic Stress Disorder Presenting 
As fibromyalgia.

A private treatment record in September 1994 noted some 
persistent sinus symptoms.  Also noted was PTSD with probable 
fibromyalgia.  In December 1994 the veteran was seen for pain 
in both shoulders.  Physical examination revealed rash.  Also 
noted was fibromyalgia.  

In November 1995, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  He noted that his claim of entitlement to 
service connection for sickness and disease as a result of 
toxic or allergic reactions in service was based on having a 
general disability.  He was specifically told that he had to 
furnish evidence showing that such type of disability existed 
for the claim to be well grounded.  

In June 1996 the veteran failed to report to special VA 
systemic, lungs, skin, nose and sinus examinations.  The RO 
indicated that a period of hospitalization for observation 
and evaluation was planned in connection with his claims.

A private medical report in January 1997 noted a normal sinus 
examination.  Also noted was fibromyalgia.  

A private physical examination summary in September 1997 
noted the veteran had numerous somatic and emotional 
complaints.  He noted having had frequent headaches, 
bilateral and frontal, some of these were associated with 
nasal stuffiness but were not seasonal.  He noted having 
occasional color discharge that did not respond to 
antibiotics.  He complained of external cough and cough with 
bronchospasm with any exposures, particularly with stores, 
perfumes, formaldehyde and had found inhalers to be fairly 
ineffective for this.  

The veteran's muscular complaints referred to fairly constant 
and chronic diffuse achy pain in the shoulders, arms and 
knees in particular which increased on physical exertion.  

The veteran also complained of symptoms in the first 
metacarpal phalangeal joints of both hands.  A physical 
examination of the skin revealed circular thickened lesions 
of both arms diagnosed as granuloma annulare in the past.  He 
also had tinea pedis.  A sinus examination was unremarkable.  
The lungs revealed mild diffuse wheeze.  Peak flow was 550.  
Laboratory studies were unremarkable.  The examiner noted the 
presence of fibromyalgia.  

In response to an inquiry from a United States Senator in 
August 1997 regarding the veteran's claim, the RO promptly 
responded noting that pertinent special examinations were 
requested by the Board and that the veteran had a 
responsibility to cooperate.  

In 1997 the veteran failed to cooperate in reporting for 
special examinations pertaining to the issues on appeal as 
requested by the Board in 1997.  He noted that he would not 
report for the VA examinations. 

In December 1997 the veteran noted that he wanted expeditious 
return of his case to the Board rather than wait to be 
scheduled for another hearing.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1998).  

The Board is mindful that in Allen v. Brown, 7 Vet. App. 439 
(1995), the United States Court of Veterans Appeals (Court) 
held that the term "disability" as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity, and that such 
definition of disability mandates that any disability 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional disability is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a) when an aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to aggravation.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

If the disability is arthritis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. 





Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  (b) Original or reopened claim, or claim for 
increase.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
Id.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Entitlement to service connection for 
fibromyalgia and arthritis.

Analysis

The veteran's claims for entitlement to service connection 
for fibromyalgia and arthritis are plausible.  VA, therefore, 
has a duty to assist the veteran in the development of facts 
pertinent to his claims.  In this regard the Board previously 
remanded this case for additional development of the evidence 
in consideration of the provisions of 38 U.S.C.A. § 5107(a).

The Board notes that a variety of voluminous medical records 
have been associated with the veteran's claims folders.  
These records include the veteran's service medical records 
as well as post service VA and private clinical data along 
with transcripts of hearings before a hearing officer at the 
RO in October 1992 and November 1995, and medical articles 
and treatise.  

The record shows that the veteran failed to cooperate in 
reporting to special VA examinations and hospitalization for 
observation and evaluation scheduled by the RO in 1996 and 
1997 regarding the issues on appeal.  Although aware of VA's 
duty, under appropriate circumstances, to provide the veteran 
with an examination(s), the Board must also stress, as noted 
by the Court, that the duty to assist is not a one-way 
street, and the veteran must also participate in the 
development of evidence associated with his claim.  38 C.F.R. 
§ 3.655; Olson v Derwinski, 3 Vet. App. 480 (1992), Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran indicated that he was not basing any of his 
claims on exposure to Agent Orange.  Since there is no 
indication that there are pertinent outstanding records which 
the RO has not attempted to obtain, no further assistance to 
the veteran is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), as the 
evidence of record provides an adequate basis for addressing 
the merits of the veteran's claim.

At the outset the Board recognizes that the veteran has 
continually failed to cooperate in reporting to special VA 
examinations and hospitalization for observation and 
evaluation pertinent to his claims.  38 C.F.R. § 3.655.  A 
review of his service medical records shows that the joint 
complaints inservice initially suspected as a migratory 
arthritic process was finally diagnosed as erythema 
multiforme with recurrent urticaria for which service-
connection has been granted based upon a review of the record 
by a VA physician.  Importantly, diagnostic work-ups in 
service failed to confirm the presence of an underlying 
identifiable arthritic process.  Moreover, fibromyalgia was 
not noted during active duty.  Importantly, on a report of a 
physical examination in March 1968 for separation from active 
duty, neither arthritis no fibromyalgia were demonstrated 
objectively.  

On initial postservice VA examination in September 1989 there 
was no objectively demonstrated evidence of arthritis or 
fibromyalgia.  When the veteran was examined by VA in 
November 1990 the examiner noted that he had had a VA 
examination in 1989, and there was no evidence of pertinent 
physical abnormalities other than a diagnosis carried in the 
record of urticaria.  An objective evaluation at that time 
was similarly without pertinent findings of claimed 
disabilities including arthritis and fibromyalgia.  

On a VA psychiatric evaluation at that time it appeared the 
examiner suggested that many of the veteran's complaints were 
functional in origin rather than of organic etiology.  When 
the veteran's service and postservice-medical records were 
subsequently reviewed by a VA physician, it was noted that 
the veteran's joint symptoms in service were solely due to 
erythema multiforme with recurrent urticaria.  

The subsequently diagnosed coexisting fibromyalgia along with 
suggested arthritis is without any clinically confirmed 
etiologic link with any incident of active duty or shown to 
be proximately due to or the result of any service-connected 
disorder including PTSD.  Moreover, the Board notes that the 
evidence also fails to demonstrate any increase in underlying 
disability associated with fibromyalgia with arthritis due to 
service-connected disability including PTSD.  

The Board has reviewed the medical articles and treatise; 
however such evidence is without specific application to the 
veteran's claims, clinically.  The veteran's testimony at 
hearings before a hearing officer has been considered with 
respect to the above claim for service connection; however, 
the preponderance of the evidence is negative and against the 
claims for service connection for fibromyalgia and arthritis.  

While the veteran presently maintains that he has 
fibromyalgia and arthritis which began in service or 
secondary to service-connected disability, the Board notes 
the Court has held that while a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Again, the Board notes that the 
veteran has consistently failed to cooperate in reporting to 
pertinent VA examinations and period of hospitalization for 
observation and evaluation regarding the issues on appeal.  
Accordingly, the denial of the veteran's claims of 
entitlement to service connection for fibromyalgia and 
arthritis was based upon the evidence of record.  38 C.F.R. 
§ 3.655.


II.  Entitlement to service connection 
for syndrome of sickness and disease as a 
result of toxic/allergic reactions.

Analysis

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service. See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The Court has recently held that, a claim based on chronicity 
may be well-grounded if (1) the chronic condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter, and (3) competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 489 (1997).

A claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which service connection is 
sought, in order for the claim to be well grounded.  See 
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).



The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1998). 

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement. Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for the purpose of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.


Analysis

Following a comprehensive review of the voluminous evidence 
of record, including the veteran's service and postservice 
medical records encompassing private medical statements as 
well as medical articles and treatises, the Board finds that 
the medical evidence is absent any competent medical evidence 
specifically noting the presence of syndrome of sickness and 
disease as a result of toxic/allergic reactions at any time 
or that such a disability is recognized, medically.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992); Caluza v. Brown, 7 
Vet. App. 498 (1995)..





While the veteran presently maintains that he has syndrome of 
sickness and disease as a result of toxic/allergic reactions 
which began in service, the Board notes the Court has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Overall, there 
is no competent medical evidence of a pertinent present 
disability which is linked to active duty or service-
connected disability.  

As competent medical evidence of a syndrome of sickness and 
disease as a result of toxic/allergic reactions with a nexus 
to the veteran's recognized active service has not been 
presented, the veteran's claim is not well grounded.  If the 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for syndrome of sickness and disease as 
a result of toxic/allergic reactions is denied.  Edenfield v. 
Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
syndrome of sickness and a disease as a result of 
toxic/allergic reactions.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).


II.  Entitlement to increased evaluations 
for asthma with allergic rhinitis and 
sinusitis, currently evaluated as 10 
percent disabling; and residuals of 
erythema multiforme with recurrent 
urticaria, currently evaluated as 10 
percent disabling.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for  Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1997).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (1998).

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version more favorable will apply 
unless Congress provides otherwise or permits the Secretary 
to provide otherwise and the Secretary does so.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to October 7, 1996, a 50 percent rating for sinusitis 
was assigned for a postoperative status, following radical 
operation with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  A 
30 percent rating required frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 10 percent 
rating was assigned for moderate sinusitis with discharge or 
crusting or scabbing, infrequent headaches.  A noncompensable 
rating was assigned where there were X-ray manifestations 
only, symptoms mild or occasional.  38 C.F.R. Part 4, Code 
6513.

As of October 7, 1996, sinusitis will be rated as 50 percent 
disabling following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

A 30 percent rating requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 10 percent rating will be assigned for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  


A noncompensable rating will be assigned where the sinusitis 
is detected by X-ray only.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. Part 4, Code 6513, effective October 7, 
1996 (61 Fed. Reg. 46720- 46731, Sep. 5, 1996).

Prior to October 7, 1996, chronic atrophic rhinitis with 
definite atrophy of intranasal structure, and moderate 
secretion warranted a 10 percent rating.  With moderate 
crusting and ozena and atrophic changes, a 30 percent rating 
was warranted.  38 C.F.R. § 4.79, Diagnostic Code 6501.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not shown.  38 C.F.R. § 4.31 
(1998).

Effective October 7, 1996, allergic or vasomotor rhinitis 
warrants a 10 percent rating when there are no polyps but 
with greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
rating is warranted when there are nasal polyps.  38 C.F.R. § 
4.79, Diagnostic Code 6522.

The veteran's asthma has been evaluated under 38 C.F.R. § 
4.97, Diagnostic Code 6602 (1996) of the VA Rating Schedule.  
Under this criteria, in effect prior to October 7, 1996, a 10 
percent evaluation was warranted for mild paroxysms of 
asthmatic type breathing, characterized by high pitched 
expiratory wheezing and dyspnea, occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
evaluation required moderate, rather frequent asthma attacks 
with moderate dyspnea on exertion between attacks.

Effective October 7, 1996, bronchial asthma is to be 
evaluated under the General Rating Formula for Bronchial 
Asthma. 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 
4.97, Diagnostic Code 6602).  

According to the General Rating Formula for Bronchial Asthma, 
a 10 percent evaluation is warranted for forced expiratory 
volume in one second (FEV- 1) of 71 to 80 percent of 
predicted value; or a ratio of FEV-1 to forced vital capacity 
of 71 to 80 percent, or intermittent inhalation or oral 
bronchodilator therapy.  FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication provides an evaluation of 30 percent.  
A Note which follows these provisions indicates that in the 
absence of clinical findings of asthma at the time of the 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602.

In Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 1, 1998) 
with respect to VA's revised rating schedule for rating a 
disability which became effective November 7, 1996, the Court 
observed that the revised regulations do not allow for their 
retroactive application prior to November 7, 1996.  When the 
Secretary adopted the revised rating schedule and published 
it in the Federal Register, the publication clearly stated an 
effective date of November 7, 1996.  Because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that the Secretary intended to apply those regulations only 
as of the effective date.  

Therefore, in view of the effective date rule contained in 
38 U.S.C. § 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, the Secretary's legal 
obligation to apply November 7, 1996, as the effective date 
of the revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the Court 
held that for any date prior to November 7, 1996, the Board 
could not apply the revised rating schedule to a claim.

Residuals of erythema multiforme with recurrent urticaria may 
be also rated as eczema under Diagnostic Code 7806.  Under 
that code, a noncompensable evaluation is warranted when 
there is slight, if any, exfoliation, exudation, or itching 
on a non-exposed surface or small area.  

A 10 percent evaluation requires exfoliation, exudation, or 
itching on an exposed surface or extensive area.  Where there 
is exudation or itching, constant, extensive lesions, or 
marked disfigurement, a 30 percent evaluation is warranted.

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (1995).  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court recognized that the critical element in 
assigning separate ratings resulting from the same injury is 
that none of the symptomatology for any one of the disorders 
is duplicative of or overlapping with the symptomatology of 
other disorders. "The critical element [in determining 
whether appellant's disabilities may be rated separately] is 
[whether any] of the symptomatology for any one of these . . 
. conditions is duplicative of or overlapping with the 
symptomatology of the other . . . conditions."  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).


Analysis

The Board notes that the veteran's claims for increased 
evaluations for asthma with allergic rhinitis and sinusitis, 
and erythema multiforme with recurrent urticaria are "well 
grounded" within the meaning of the statute and judicial 
construction.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Board notes that the veteran's 
claim is well-grounded based upon his assertions that his 
disorder has increased in severity.  Procelle v. Derwinski, 2 
Vet. App. 629 (1992).  VA, therefore, has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  In this regard the Board previously remanded this 
case for additional development of the evidence in 
consideration of the provisions of 38 U.S.C.A. § 5107(a).

The Board notes that a variety of voluminous medical records 
have been associated with the veteran's claims folders.  
These records include the veteran's service medical records 
as well as post service VA and private clinical data along 
with transcripts of hearings before a hearing officer at the 
RO in October 1992 and November 1995 and medical articles and 
treatise.  

The record shows that the veteran failed to cooperate in 
reporting to special VA examinations and hospitalization for 
observation and evaluation scheduled by the RO in 1996 and 
1997 regarding the issues on appeal.  Although aware of VA's 
duty, under appropriate circumstances, to provide the veteran 
with an examination(s), the Board must also stress, as noted 
by the Court, that the duty to assist is not a one-way 
street, and the veteran must also participate in the 
development of evidence associated with his claim.  38 C.F.R. 
§ 3.655; Olson v Derwinski, 3 Vet. App. 480 (1992), Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Since there is no indication that there are pertinent 
outstanding records which the RO has not attempted to obtain, 
no further assistance to the veteran is required to comply 
with the duty to assist him as mandated by 38 U.S.C.A. § 
5107(a) (West 1991) as the evidence of record provides an 
adequate basis for addressing the merits of the veteran's 
claims.


Asthma With Allergic Rhinitis And 
Sinusitis

The Board notes that the veteran's asthma with sinusitis and 
allergic rhinitis has been evaluated at 10 percent primarily 
based on pulmonary symptoms under Diagnostic Code 6602.  The 
Board recognizes that separate compensable disability ratings 
may be authorized for separate and distinct service-connected 
disabilities with non-overlapping manifestations.  

Also, the Board notes that in Karnas v. Brown, 1 Vet. App. 
308, 313 (1991), the Court held that where the laws or 
regulations change before the appeal process has been 
concluded, the version more favorable to the appellant should 
apply.  The revised criteria with respect to the respiratory 
system was effective October 7, 1996.  In Rhodan cited above 
the Court held that the rating criteria under the revised 
rating schedule may not be used prior to its effective date.  
Thus, the Board has considered the assignment of an 
evaluation in excess of 10 percent under the old criteria in 
effect prior to October 7, 1996 and both the old criteria and 
the revised criteria from October 7, 1996.



The pertinent medical evidence of record clearly shows that 
prior to October 7, 1996, the veteran's bronchial asthma was 
not shown other than to more nearly approximate mild 
paroxysms of asthmatic type breathing, characterized by high 
pitched expiratory wheezing and dyspnea, occurring several 
times a year with no clinical findings between attacks.  
There was no evidence of moderate disability with frequent 
asthma attacks with moderate dyspnea on exertion between 
attacks.  

Moreover, the pertinent evidence of record from October 7, 
1996, likewise fails to reflect objective findings of 
bronchial asthma that meet or more nearly approximate the 
criteria for moderate disability warranting the next higher 
rating of 30 percent under the old criteria, nor is there any 
evidence of pertinent objective findings meeting or more 
nearly approximating findings of FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication warranting the next higher 
evaluation of 30 percent under the revised criteria.  Thus, 
the Board has considered the assignment of an evaluation in 
excess of 10 percent under both the old and revised criteria, 
but finds that an evaluation greater than 10 percent is not 
warranted.

With respect to whether a separate compensable rating may be 
assigned for service-connected sinusitis, the Board notes 
that the evidence of record prior to October 7, 1996 clearly 
shows that sinusitis was not shown other than to more nearly 
approximate X-ray manifestations only, or symptoms mild or 
occasional warranting a noncompensable evaluation.  Clearly, 
there was no evidence of an associated moderate sinusitis 
process with discharge or crusting or scabbing with 
infrequent headaches warranting the next higher rating of 10 
percent.  

The evidence of record from October 7, 1996 likewise clearly 
lacks objective findings of moderate sinusitis manifestations 
warranting the next higher rating of 10 percent under the old 
criteria.  

Moreover, the record is absent any objective findings of a 
sinusitis process manifested by one or two incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting 
warranting a 10 percent evaluation under the revised 
criteria.

With respect to service-connected rhinitis the Board notes 
that the evidence of record prior to October 7, 1996 clearly 
was absent any associated manifestations meeting or more 
nearly approximating a rhinitis process with definite atrophy 
of intranasal structure, and moderate secretion warranting a 
separate 10 percent rating.  Moreover the evidence of record 
similarly fails to reflect manifestations of rhinitis under 
the old criteria cited above warranting a separate 
compensable rating.  Significantly, the record is without 
objective findings of a rhinitis process meeting or more 
nearly approximating disability under the revised criteria 
manifested by no polyps but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side warranting a separate compensable 
rating. 

The Board notes that since the veteran failed to cooperate in 
reporting to pertinent special VA examinations pertinent to 
his claim the Board is limited to reviewing the veteran's 
claim based on the evidence of record.  38 C.F.R. § 3.655.  
In this case, the Board has considered all of the evidence 
including the veteran's testimony at hearings before a 
hearing officer.  The preponderance of the evidence is 
negative and against the grant of a disability evaluation 
greater than 10 percent for asthma with allergic rhinitis and 
sinusitis.  


Residuals Of Erythema Multiforme 
With Recurrent Urticaria

The veteran's service-connected skin disorder characterized 
as residuals of erythema multiforme with recurrent urticaria 
has been rated by analogy to eczema under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

A 10 percent evaluation is warranted for exfoliation, 
exudation or itching and involvement of any exposed surface 
or extensive area.  A 30 percent evaluation is warranted for 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A review of the record essentially reveals that the veteran's 
residuals of erythema multiforme with recurrent urticaria has 
been essentially quiescent and stable since separation from 
active duty and manifested by symptomatology not shown other 
than to more nearly approximate associated exfoliation, 
exudation or itching and involvement of any exposed surface 
or extensive area but without confirmed clinical findings of 
associated exudation or itching constant, extensive lesions, 
or marked disfigurement.  While the record also appears to 
suggest the presence of coexisting skin abnormalities for 
which service connection has been established the Board may 
not consider manifestations of nonservice connected 
disability when rating claims of increased disability for 
service-connected disabilities. 

Therefore, the Board concludes that the veteran's current 
skin symptomatology is adequately compensated by the 10 
percent evaluation in effect under Diagnostic Code 7806.  An 
evaluation in excess of 10 percent for is not warranted.

The Board notes that since the veteran failed to cooperate in 
reporting to pertinent special VA examinations in connection 
with his claim, the Board is limited to reviewing the 
veteran's claim based on the evidence of record.  38 C.F.R. 
§ 3.655.  In this case, the Board has considered all of the 
evidence including the veteran's testimony at hearings before 
a hearing officer.  The preponderance of the evidence is 
negative and against the grant of a disability evaluation 
greater than 10 percent for residuals of erythema multiforme 
with recurrent urticaria.

In June 1997 the Board instructed the RO to consider the 
provisions of 38 C.F.R. § 3.321 (b)(1) with respect to claims 
for increased ratings.  Subsequent RO rating decisions 
continued to deny the veteran's claims for increased ratings 
for allergic rhinitis and sinusitis as well as residuals of 
erythema multiforme with recurrent urticaria.  


The Board finds, as apparently did the RO, that the evidence 
of record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board finds that 
there has been no showing that either the veteran's asthma 
with allergic rhinitis and sinusitis or residuals of erythema 
multiforme with recurrent urticaria has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995)., 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for syndrome of sickness 
and disease as a result of toxic/allergic reactions, the 
appeal is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to an increased evaluation for asthma with 
allergic rhinitis and sinusitis is denied.

Entitlement to an increased evaluation for residuals of 
erythema multiforme with recurrent urticaria is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board is of 
the opinion that additional development is needed in order to 
supplement the record with sufficient 
medical evidence to enable the Board to render a legal 
determination on the remaining medical issue in question.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board recognizes that with respect to the issue of 
entitlement to an increased (compensable) evaluation for 
status post prostatectomy, residuals of adenocarcinoma the 
veteran has recently submitted a private medical statement 
dated in November 1998 regarding service-connected prostate 
cancer without waiver of initial review by the RO.  
Accordingly, such issue must be remanded to the RO for 
initial review of the evidence.  The RO should arrange for 
the veteran to undergo an examination by an appropriate 
specialist in order to determine the extent and degree of 
severity of service-connected status post prostatectomy, 
residuals of adenocarcinoma.

Moreover, in a statement dated in November 1998, it appears 
that the veteran has expressed disagreement with the RO' s 
denial of entitlement to special monthly compensation based 
on loss of use of a creative organ in a rating decision 
earlier that month.  The RO has not provided the veteran a 
pertinent statement of the case on such matter.  The issue of 
entitlement to special monthly compensation based on loss of 
use of a creative organ must be remanded to the RO to cure 
such procedural defect.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

Accordingly, this case is remanded for the following 
development:

1.  The RO should afford the veteran a VA 
examination by a specialist in 
genitourinary diseases in order to 
determine the extent and degree of 
severity of status post prostatectomy, 
residuals of adenocarcinoma.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  Any opinions as to 
the nature and extent of severity of the 
appellant's genitourinary disability must 
be accompanied by a complete rationale.

2.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

3.  The RO should provide the veteran a 
statement of the case with respect to the 
issue of entitlement to special monthly 
compensation based on loss of use of a 
creative organ.  He should be notified 
that he should file a timely substantive 
appeal for appellate review.




4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased (compensable) evaluation for 
status post prostatectomy, residuals of 
adenocarcinoma in light of the recently 
added private medical evidence as well as 
the findings on the requested VA 
examination.  The RO should document 
consideration of 38 C.F.R. § 3.321(b)(1).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate action, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  

The date that appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
that you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.  Appellate 
rights do not attach to those issues addressed in the remand 
portion of the Board's decision, because a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1998).

